DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-39, 42-46, and 49-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10, and 15-17 of U.S. Patent No. 10,485,458. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same claimed subject matter.
Claims 35-38 and 49-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of U.S. Patent No. 9,662,050. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same claimed subject matter.
The claim correspondence is as follows:

Claim
Application
10,485,458
9,662,050
35
A method, comprising: measuring, by a wearable device being worn on an external surface of a body of a user proximate a portion of subsurface vasculature, one or more physiological parameters during one or more measurement periods to develop a baseline profile of the user, wherein the one or more physiological parameters are measured by: directing, from a magnet in the wearable device, a magnetic field into the portion of subsurface vasculature, wherein the magnetic field causes functionalized magnetic particles that have been introduced into the body to collect in a lumen of the portion of subsurface vasculature; directing, from a signal source in the wearable device, an interrogating signal into the portion of subsurface vasculature; and detecting, by a detector in the wearable device, a response signal transmitted from the portion of subsurface vasculature in response to the interrogating signal, wherein the response signal is indicative of binding of one or more analytes to the functionalized magnetic particles collected in the lumen of the subsurface vasculature by the magnetic field; measuring, using the magnet, signal source, and detector in the wearable device, the one or more physiological parameters during one or more additional measurement periods to obtain additional data; and providing, by the wearable device, an output based on the additional data deviating from the baseline profile
A method, comprising: automatically measuring, by a wearable device being worn on an external surface of a body of a user proximate a portion of subsurface vasculature, one or more physiological parameters during each of a plurality of measurement periods, wherein the one or more physiological parameters are measured by: directing, from a magnet in the wearable device, a magnetic field into the portion of subsurface vasculature, wherein the magnetic field causes functionalized magnetic particles that have been introduced into the body to collect in a lumen of the portion of subsurface vasculature; directing, from a signal source in the wearable device, an interrogating signal into the portion of subsurface vasculature; and detecting, by a detector in the wearable device, a response signal transmitted from the portion of subsurface vasculature in response to the interrogating signal, wherein the response signal is indicative of binding of one or more analytes to the functionalized magnetic particles collected in the lumen of the subsurface vasculature by the magnetic field; using the one or more physiological parameters measured by the wearable device during the plurality of measurement periods to develop a baseline profile of the user, such that the baseline profile of the user includes patterns for how the user's one or more physiological parameters change over time; measuring, using the magnet, signal source, and detector in the wearable device, the one or more physiological parameters during one or more additional measurement periods to obtain additional data; detecting a change in condition from a comparison of the baseline profile and the additional data; and in response to detecting the change in condition, generating one or more recommendations for the user and providing, via a user interface in the wearable device, an indication of the one or more recommendations (cl 1)
A method, comprising: automatically measuring, by a wearable device being worn on an external surface of a body of a user proximate a portion of subsurface vasculature, one or more physiological parameters during each of a plurality of measurement periods, wherein the one or more physiological parameters are measured by: directing, from a magnet in the wearable device, a magnetic field into the portion of subsurface vasculature, wherein the magnetic field causes functionalized magnetic particles that have been introduced into the body to collect in a lumen of the portion of subsurface vasculature; directing, from a signal source in the wearable device, an interrogating signal into the portion of subsurface vasculature; and detecting, by a detector in the wearable device, a response signal transmitted from the portion of subsurface vasculature in response to the interrogating signal, wherein the response signal is indicative of binding of one or more analytes to the functionalized magnetic particles collected in the lumen of the subsurface vasculature by the magnetic field; using the one or more physiological parameters measured by the wearable device during the plurality of measurement periods to develop a baseline profile of the user, such that the baseline profile of the user includes patterns for how the user's one or more physiological parameters change over time; measuring, using the magnet, signal source, and detector in the wearable device, the one or more physiological parameters during one or more additional measurement periods to obtain additional data; detecting a change in condition from a comparison of the baseline profile and the additional data; and providing, via a user interface in the wearable device, a textual recommendation that the user take a particular action, wherein the textual recommendation is generated in response to the detected change in condition (cl 1)
 



36
wherein the output is provided via a user interface of the wearable device
generating one or more recommendations for the user and providing, via a user interface in the wearable device, an indication of the one or more recommendations (cl 1)
providing, via a user interface in the wearable device, a textual recommendation that the user take a particular action (cl 1)
37
wherein the output comprises at least one of a visual component, an auditory component, or a tactile component
wherein the indication comprises at least one of a visual component, an auditory component, or a tactile component (cl 2)
would have been obvious to one of ordinary skill in the art
38
wherein the output indicates one or more recommendation for the user
generating one or more recommendations for the user and providing, via a user interface in the wearable device, an indication of the one or more recommendations (cl 1)
providing, via a user interface in the wearable device, a textual recommendation that the user take a particular action (cl 1)
39
wherein the one or more recommendations comprise at least one of a recommendation that the user take a particular medication, a recommendation that the user schedule an appointment with a medical professional, a recommendation that the user seek immediate medical attention, or a recommendation that the user abstain from an activity
wherein the one or more recommendations comprise a recommendation that the user take a particular medication (cl 3)
-
40
further comprising: transmitting, by the wearable device to a server, data indicative of the one or more physiological parameters measured during the one or more measurement periods; and transmitting, by the wearable device to the server, data indicative of the one or more physiological parameters measured during the one or more additional measurement periods
-
-
41
further comprising: receiving, by the wearable device from the server, the one or more recommendations
-
-
42
A wearable device, comprising: a magnet; a signal source; a detector; a processor; a user interface; and a non-transitory computer-readable medium having stored therein instructions that are executable by the processor to cause the wearable to perform functions comprising: measuring one or more physiological parameters of a user of the wearable device during one or more measurement periods to develop a baseline profile of the user, wherein the wearable device is worn on an external body surface of the user proximate a portion of subsurface vasculature, wherein the one or more physiological parameters are measured by: 3 directing, from the magnet, a magnetic field into the portion of subsurface vasculature, wherein the magnetic field causes functionalized magnetic particles that have been introduced into the body to collect in a lumen of the portion of subsurface vasculature; directing, from the signal source, an interrogating signal into the portion of subsurface vasculature; and detecting, by the detector, a response signal transmitted from the portion of subsurface vasculature in response to the interrogating signal, wherein the response signal is indicative of binding of one or more analytes to the functionalized magnetic particles collected in the lumen of the subsurface vasculature by the magnetic field; measuring, using the magnet, signal source, and detector, the one or more physiological parameters during one or more additional measurement periods to obtain additional data; and providing an output based on the additional data deviating from the baseline profile
A wearable device, comprising: a magnet; a signal source; a detector; a processor; a user interface; and a non-transitory computer-readable medium having stored therein instructions that are executable by the processor to cause the wearable to perform functions comprising: automatically measuring one or more physiological parameters of a user of the wearable device during each of a plurality of measurement periods, wherein the wearable device is worn on an external body surface of the user proximate a portion of subsurface vasculature, wherein the one or more physiological parameters are measured by: directing, from the magnet, a magnetic field into the portion of subsurface vasculature, wherein the magnetic field causes functionalized magnetic particles that have been introduced into the body to collect in a lumen of the portion of subsurface vasculature; directing, from the signal source, an interrogating signal into the portion of subsurface vasculature; and detecting, by the detector, a response signal transmitted from the portion of subsurface vasculature in response to the interrogating signal, wherein the response signal is indicative of binding of one or more analytes to the functionalized magnetic particles collected in the lumen of the subsurface vasculature by the magnetic field; using the one or more physiological parameters measured during the plurality of measurement periods to develop a baseline profile of the user, such that the baseline profile of the user includes patterns for how the user's one or more physiological parameters change over time; measuring, using the magnet, signal source, and detector, the one or more physiological parameters during one or more additional measurement periods to obtain additional data; detecting a change in condition from a comparison of the baseline profile and the additional data; and in response to detecting the change in condition, generating one or more recommendations for the user and providing, via the user interface, an indication of the one or more recommendations (cl 8)
-
 



43
wherein the output is provided via the user interface
generating one or more recommendations for the user and providing, via the user interface, an indication of the one or more recommendations (cl 8)
-
44
wherein the output comprises at least one of a visual component, an auditory component, or a tactile component
wherein the indication comprises at least one of a visual component, an auditory component, or a tactile component (cl 9)
-
45
wherein the output indicates one or more recommendations for the user
generating one or more recommendations for the user and providing, via the user interface, an indication of the one or more recommendations (cl 8)
-
46
wherein the one or more recommendations comprise at least one of a recommendation that the user take a particular medication, a recommendation that the user schedule an appointment with a medical professional, a recommendation that the user seek immediate medical attention, or a recommendation that the user abstain from an activity
wherein the one or more recommendations comprise a recommendation that the user take a particular medication (cl 10)
-
47
wherein the wearable device further comprises a communication interface, and wherein the functions further comprise: transmitting, via the communication interface and to a server, data indicative of the one or more physiological parameters measured during the one or more measurement periods; and transmitting, via the communication interface and to the server, data indicative of the one or more physiological parameters measured during the one or more additional measurement periods
-
-
48
The wearable device of claim 47, wherein the functions further comprise: receiving, via the communication interface and from the server, the one or more recommendations
-
-
49
A non-transitory computer readable medium having stored therein instructions that are executable by a processor in a wearable device to cause the wearable device to perform functions comprising: measuring, by the wearable device, one or more physiological parameters of a user of the wearable device during one or more measurement periods to develop a baseline profile of the user, wherein the wearable device is worn on an external body surface of the user proximate a portion of subsurface vasculature, wherein the one or more physiological parameters are measured by: directing, from a magnet in the wearable device, a magnetic field into the portion of subsurface vasculature, wherein the magnetic field causes functionalized magnetic particles that have been introduced into the body to collect in a lumen of the portion of subsurface vasculature; directing, from a signal source in the wearable device, an interrogating signal into the portion of subsurface vasculature; and detecting, by a detector in the wearable device, a response signal transmitted from the portion of subsurface vasculature in response to the interrogating signal, wherein the response signal is indicative of binding of one or more analytes to the functionalized magnetic particles collected in the lumen of the subsurface vasculature by the magnetic field; 5 measuring, using the magnet, signal source, and detector in the wearable device, the one or more physiological parameters during one or more additional measurement periods to obtain additional data; and providing an output based on the additional data deviating from the baseline profile
A non-transitory computer readable medium having stored therein instructions that are executable by a processor in a wearable device to cause the wearable device to perform functions comprising: automatically measuring, by the wearable device, one or more physiological parameters of a user of the wearable device during each of a plurality of measurement periods, wherein the wearable device is worn on an external body surface of the user proximate a portion of subsurface vasculature, wherein the one or more physiological parameters are measured by: directing, from a magnet in the wearable device, a magnetic field into the portion of subsurface vasculature, wherein the magnetic field causes functionalized magnetic particles that have been introduced into the body to collect in a lumen of the portion of subsurface vasculature; directing, from a signal source in the wearable device, an interrogating signal into the portion of subsurface vasculature; and detecting, by a detector in the wearable device, a response signal transmitted from the portion of subsurface vasculature in response to the interrogating signal, wherein the response signal is indicative of binding of one or more analytes to the functionalized magnetic particles collected in the lumen of the subsurface vasculature by the magnetic field; using the one or more physiological parameters measured by the wearable device during the plurality of measurement periods to develop a baseline profile of the user, such that the baseline profile of the user includes patterns for how the user's one or more physiological parameters change over time; measuring, using the magnet, signal source, and detector in the wearable device, the one or more physiological parameters during one or more additional measurement periods to obtain additional data; detecting a change in condition from a comparison of the baseline profile and the additional data; and in response to detecting the change in condition, generating one or more recommendations for the user and providing, via a user interface in the wearable device, an indication of the one or more recommendations (cl 15)
A non-transitory computer readable medium having stored therein instructions that are executable by a processor in a wearable device to cause the wearable device to perform functions comprising: automatically measuring, by the wearable device, one or more physiological parameters of a user of the wearable device during each of a plurality of measurement periods, wherein the wearable device is worn on an external body surface of the user proximate a portion of subsurface vasculature, wherein the one or more physiological parameters are measured by: directing, from a magnet in the wearable device, a magnetic field into the portion of subsurface vasculature, wherein the magnetic field causes functionalized magnetic particles that have been introduced into the body to collect in a lumen of the portion of subsurface vasculature; directing, from a signal source in the wearable device, an interrogating signal into the portion of subsurface vasculature; and detecting, by a detector in the wearable device, a response signal transmitted from the portion of subsurface vasculature in response to the interrogating signal, wherein the response signal is indicative of binding of one or more analytes to the functionalized magnetic particles collected in the lumen of the subsurface vasculature by the magnetic field; using the one or more physiological parameters measured by the wearable device during the plurality of measurement periods to develop a baseline profile of the user, such that the baseline profile of the user includes patterns for how the user's one or more physiological parameters change over time; measuring, using the magnet, signal source, and detector in the wearable device, the one or more physiological parameters during one or more additional measurement periods to obtain additional data; detecting a change in condition from a comparison of the baseline profile and the additional data; and providing, via a user interface in the wearable device, a textual recommendation that the user take a particular action, wherein the textual recommendation is generated in response to the detected change in condition (cl 11)
 



50
wherein the output is provided via a user interface of the wearable device
generating one or more recommendations for the user and providing, via a user interface in the wearable device, an indication of the one or more recommendations (cl 15)
providing, via a user interface in the wearable device, a textual recommendation that the user take a particular action (cl 11)
51
wherein the output comprises at least one of a visual component, an auditory component, or a tactile component
wherein the indication comprises at least one of a visual component, an auditory component, or a tactile component (cl 16)
would have been obvious to one of ordinary skill in the art
52
wherein the output comprises one or more recommendations for the user
generating one or more recommendations for the user and providing, via a user interface in the wearable device, an indication of the one or more recommendations (cl 15)
providing, via a user interface in the wearable device, a textual recommendation that the user take a particular action (cl 11)
53
herein the one or more recommendations comprise at least one of a recommendation that the user take a particular medication, a recommendation that the user schedule an appointment with a medical professional, a recommendation that the user seek immediate medical attention, or a recommendation that the user abstain from an activity
wherein the one or more recommendations comprise a recommendation that the user take a particular medication (cl 17)
wherein the textual recommendation that the user take a particular action is a textual recommendation that the user take a particular medication (cl 12)
54
wherein the wearable device comprises a communication interface, wherein the functions further comprise: transmitting, via the communication interface and to a server, data indicative of the one or more physiological parameters measured during the one or more measurement periods; and transmitting, via the communication interface and to the server, data indicative of the one or more physiological parameters measured during the one or more additional measurement periods; and receiving, via the communication interface and from the server, the one or more recommendations
-
-



Allowable Subject Matter
Claims 40, 41, 47, 48, and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689